Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner what level of force would be considered substantial or what is a substantial contact point.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4074105) Minehisa.

Regarding Claim 1, Minehisa teaches, A wire forming unit method for forming a welding wire for using a wire forming unit ([abstract] his invention provides arc welding methods and arc welding apparatus which weld materials by giving a plastic deformation), the welding wire is led over three ball bearing-mounted rollers arranged one behind the other in the longitudinal direction of the welding torch in the wire forming unit (See figure below, where element 2 is the individual rollers of the three roller system),

    PNG
    media_image1.png
    829
    560
    media_image1.png
    Greyscale


the central roller, when viewed in the longitudinal direction, is offset in the wire forming unit relative to two other rollers (See Figure below, roller element 2 attacked to arm element 23 is the offset roller),

    PNG
    media_image2.png
    794
    582
    media_image2.png
    Greyscale

Wherein the welding wire in the wire forming unit is plastically deformed on the central roller and is deformed on the other two rollers in a direction opposite to the deformation on the central roller ([col. 2 line 32-34] Plastic deformation of definite curvature is given to the wire W itself by passing of the wire W through the rollers 2) 
Minehisa teaches the claimed invention except for axial distance of maximally 20 mm and the welding wire is deformed on the two outer rollers maximally 50% of the deformation. 
However, Minehisa further teaches gap between the rollers [2] to insure a well-defined deformation of the welding wire. This well-defined deformation will allow for a more consistent wire feed speed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include whereas the two outer rollers, when viewed in the longitudinal direction are arranged in axial distance of maximally 20 mm, and the welding wire is deformed on the two outer rollers maximally 50% of the deformation, due to the transverse offset on the central roller in order to give the welding wire a defined curvature radius , since it has been held that where the general conditions of a claim are disclosed in the prior art ([col 2. line 31-34] in which several rollers 2 are arranged in a zigzag line and rotatably on a base 1. Plastic deformation of definite curvature is given to the wire W itself by passing of the wire W through the rollers 2), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.
Regarding claim 2, Minehisa teaches a welding forming unit in claim 1.
wherein the transverse offset is adjusted depending on the welding wire, preferably depending on the welding wire diameter, and or the welding wire material ([col. 3 line 55] the position of the movable roller 2' to the static rollers 2, 2 is regulated by nut 26.). Adjustable nut (26) can be shown to accommodate multiple welding wire sizes.
Claims 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4074105) Minehisa over (US 20050199605) Furman. 
Regarding claim 4, Minehisa  expressly teach, such that the welding wire leaves the forming unit with defined bend ([col. 3 line 59-60] and a plastic deformation of definite curvature is given to the wire W.) and whereas the wire forming unit being arranged in the welding torch a defined and fixed insulation position relative to the welding torch such that the welding wire always contacts the contact sleeve through the defined bend at substantially same contact point with the substantially same force ([col 2, line 61-65] it is possible to prevent an occurrence of the arc between the nozzle N and the welded material by providing insulation around the nozzle N, because the nozzle N is not moved or shaken.).
Minehisa does not expressly teach, A method for feeding a wire into a welding torch, having a contact sleeve, whereas the welding wire being passed through the welding torch, and the contact sleeve being connected by the welding wire and the wire forming unit being arranged in the welding torch, upstream of the contact sleeve, through which wire forming unit is passed and with which the welding wire is thereby formed using a method according to claim one.
Furman is directed towards feeding welding wire into a torch, Furman teaches A method for feeding a wire into a welding torch, having a contact sleeve, whereas the welding wire being passed through the welding torch, and the contact sleeve being connected by the welding wire and the wire forming unit being arranged in the welding torch, upstream of the contact sleeve, through which wire forming unit is passed and with which the welding wire is thereby formed using a method according to claim one. ([0021] The invention involves a remotely located wire feeder F of the type including an internal spool 30 for electric arc welding wire W. The wire is pulled from spool 30 and pushed through gun or torch 32 to a contact sleeve 34).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method for feeding a wire into a welding torch, having a contact sleeve because a contact sleeve (taught by Furman) improves the weld quality by maintaining contact pressure with the welding wire furthermore, the path of travel is (taught by Furman) is the proper way to assume the welding wire does not jam while being fed through the system.

Regarding claim 6, Minehisa and Furman teaches, a wire forming unit method for forming a welding wire for using a wire forming unit in claim 4.
Minehisa teaches, the wire forming unit is arranged in a torch base of the welding torch (see figure below). Wire feeder (1) is attached to the base of the torch (N).

    PNG
    media_image3.png
    680
    553
    media_image3.png
    Greyscale


Regarding claim 9, Minehisa and Furman teaches, a wire forming unit method for forming a welding wire for using a wire forming unit in claim 4.
Minehisa teaches, the welding wire is fed through the welding torch using a wire feed unit in the torch base.  (See Figure below). Wire feeder (1) is attached to the base of the torch (N).

    PNG
    media_image3.png
    680
    553
    media_image3.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571)270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/               Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761